Name: Commission Regulation (EEC) No 1521/84 of 29 May 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No" L 145/58 Official Journal of the European Communities 31 . 5 . 84 COMMISSION REGULATION (EEC) No 1521/84 of 29 May 1984 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 1 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 May 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 101 , 13 . 4. 1984, p . 25. 31 . 5 . 84 Official Journal of the European Communities No L 145/59 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 Il 07.01 All New potatoes 1549 278,46 75,87 233,78 24,75 46965 85,55 20,10 1.12 ex 07.01-21 1 ex 07.01-22 f ex 07.01 B I Broccoli 9009 1619,29 441,22 1 359,45 143,97 273105 497,50 116,90 1.14 07.01-23 07.01 B II White cabbages and red cabbages 659 116,72 32,15 98,74 10,41 19741 36,26 8,20 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 2264 406,93 110,88 341,63 36,18 68 632 125,02 29,37 1.20 07.01-31 1 07.01-33 J 07.01 D I Cabbage lettuce 4868 874,94 238,40 734,54 77,79 147565 268,81 63,16 1.22 ex 07.01-36 ex 07.01 D II Endives 1469 263,40 71,68 220,61 23,40 44361 80,88 19,13 1.28 07.01-41 1 07.01-43 |I 07.01 F I Peas 7759 1 394,63 380,00 1 170,84 123,99 235215 428,48 100,68 1.30 07.01-451 07.01-47 ]I 07.01 F II Beans (of the species Phaseolus) 4519 812,31 221,33 681,96 72,22 137002 249,57 58,64 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1620 290,60 79,38 243,84 25,85 48828 89,18 20,73 1.40 ex 07.01-54 ex 07.01 G II Carrots 1237 222,33 60,58 186,65 19,76 37498 68,30 16,05 1.50 ex 07.01-59 ex 07.01 G IV Radishes 2741 492,12 134,23 411,78 43,75 83089 151,30 35,47 1.60 07.01-63 ex 07.01 H Onions (other than sets) 2581 463,91 126,40 389,47 41,24 78243 142,53 33,49 1.70 07.01-67 ex 07.01 H Garlic 6378 1 146,47 312,38 962,50 101,93 . 193360 352,23 82,76 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 . 27018 49,30 11,27 1.80 l 07.01 K Asparagus : 1.80.1 ex 07.01-71  green 15485 2783,24 758,37 2336,62 247,45 469414 855,10 200,93 1.80.2 ex 07.01-71 l  other 7095 1 275,29 347,49 1 070,65 113,38 215087 391,81 92,06 1.90 07.01-73 l 07.01 L Artichokes 5381 967,1 1 263,51 811,92 85,98 163110 297,13 69,82 1.100 07.01-751 07.01-77 1 I 07.01 M Tomatoes 3093 555,98 151,49 466,76 49,43 93771 170,81 40,13 1.110 07.01-81 1 07.01-82I 07.01 PI Cucumbers 2532 453,93 123,37 380,04 40,30 76595 139,08 33,03 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1317180 2474,71 549,40 1.118 07.01-91 07.01 R ' Fennel 1752 314,71 85,84 263,33 27,98 53136 96,76 22,68 1.120 07.01-93 l 07.01 S Sweet peppers 3938 707,90 192,88 594,30 62,93 119392 217,49 51,10 1.130 07.01-97 07.01 T II Aubergines 3 560 639,93 174,36 537,24 56,89 107929 196,60 46,19 1.140 07.01-96 I 07.01 T I Vegetable marrows (includingcourgettes) 2443 439,23 119,68 368,74 39,05 74079 134,94 31,71 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 2834 509,45 138,81 427,70 45,29 85924 156,52 36,78 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 4101 735,33 199,85 615,64 65,28 124078 225,30 53,51 2.10 08.01-31 ex 08.01 B Bananas, fresh 2457 441,74 120,36 370,85 39,27 74503 135,71 31,89 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 7398 1 329,73 362,32 1 116,35 118,22 224269 408,53 95,99 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 7942 1 427,56 388,97 1 198,48 126,92 240768 438,59 103,06 2.50 08.02 A I Sweet oranges, fresh : | 2.50.1 08.02-02 \l 08.02-06 08.02-12  Sanguines and semi-sanguines 2157 387,79 105,66 325,56 34,47 65404 119,14 27,99 08.02-16 \ ! No L 145/60 Official Journal of the European Communities 31 . 5 . 84 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates , Salustianas, Vernas, Valencia lates, Maltese , Shamoutis , Ovalis, Trovita and Hamlins 1664 299,16 81,51 251,15 26,59 50456 91,91 21,59 2.50.3 2.60 08.02r05 08.02-09 08.02-15 08.02-19 ex 08.02 B  others Mandarins including tangerines and satsumas, fresh, Clementines , wilkings and other similar citrus hybrids, fresh : . 880 157,98 43,09 132,19 14,04 26674 48,57 11,38 2.60.1 2.60.2 2.60.3 2.60.4 08.02-29 08.02-31 08.02.28 08.02-34 1 08.02-37 f ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others 2135 3362 1 175 2428 383,73 604,34 211,17 436,40 104,56 164,67 57,54 118,91 322,16 507.36 177,29 366.37 34,11 53,73 18,77 38,80 64720 101926 35616 73602 117,89 185,67 64,88 134,07 27,70 43,63 15,24 31,50 2.70 2.80 ex 08.02-50 ex 08.02 C ex 08.02 D Lemons, fresh Grapefruit, fresh : 1613 289,95 79,00 243,42 25,78 48903 89,08 20,93 2.80.1 2.80.2 2.81 2.90 2.95 ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 ex 08.02 E 08.04 A I 08.05 C  white  pink Limes and limettes Table grapes Chestnuts 1 815 4099 8 550 7325 3193 326,34 736,75 1 536,67 1316,51 566,65 88,92 200,74 418.71 358.72 156,35 273,97 618,53 1 290,08 1 105,25 . 477,79 29,01 65,50 136,62 117,05 50,45 55040 124259 259171 222039 94722 100,26 226,35 472,1 1 404,47 175,75 23,56 53,18 110,93 95,04 39,56 2.100 2.110 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 ,08.06-37 08.06-38 08.06 A II 08.06 B II Apples Pears 2867 3709 515,31 666,78 140,41 181,68 432,62 559,78 45,81 59,28 86912 112457 158,32 204,85 37,20 48,13 2.120 2.130 2.140 08.07-10 ex 08.07-32 ex 08.07-32 08.07 A ex 08.07 B ex 08.07 B Apricots Peaches Nectarines 2424 5259 3614 435,65 945,32 649,53 118,70 257,57 176,98 365,74 793,62 545,30 38,73 84,04 57,75 73476 159435 109548 133,84 290,43 199,55 31,45 68,24 46,89 2.150 2.160 08.07-51 1 08.07-55 [ 08.07-71 1 08.07-75 | 08.07 C 08.07 D Cherries Plums 4080 9049 732,78 1 622,29 203,58 441,53 612,17 1 358,73 64,66 144,16 120536 273223 227,85 498,13 52,11 1 17.82 2.170 08.08-11 1 08.08-15 J 08.08 A Strawberries 6588 1 184,12 322,64 994,11 105,28 199710 363,80 85,48 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,6.2 1091,18 114,88 216076 ' 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 1401 251,94 68,65 211,51 22,40 42492 77,40 18,18 2.190 ex 08.09 Melons (other than water melons : 2.190.1 ex 08.09-19  elongated 4894 879,58 239,66 /38,43 78,20 148348 270,23 63,50 2.190.2 ex 08.09-19\  other 5532 994,25 270,91 834,70 88,39 167687 305,46 71,77 2.195 ex 08.09-90 ex 08.09 Pomegranates 6004 1 076,52 292,99 901,62 95,66 181305 330,55 78,18 2.200 ex 08.09-90 ex 08.09 Kiwis 23135 4158,05 1 132,97 3490,82 369,69 701 286 1 277,49 300,18 2.202 ex 08.09-90 ex 08.09 Khakis 15129 2719,11 740,90 2282,78 241,75 458 598 835,40 196,30 2.203 ex 08.09-90 ex 08.09 Lychees 6001 1 077,39 293,88 901,50 95,80 181906 331,26 77,65